Mr. Justice Cooke delivered the opinion of the court: Upon the application of the county collector the county court of McLean county entered judgment and order of sale against the lands of Prudence Rutledge for a special assessment levied by the city of LeRoy. This case was tried in the county court with the case of People v. McKinnie, (ante, p. 342,) and the records in the two cases, as well as the abstracts and briefs, are. identical. For the reasons given in the opinion in that case the judgment of the county court is affirmed. T , , , Judgment affirmed.